UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from: to Commission file number: 0-26760 SINO-AMERICAN DEVELOPMENT CORPORATION (Exact name of small business issuer as specified in it charter) Nevada 20-5065416 (State or other jurisdiction of incorporation or (IRS Employer Identification No.) organization) 1427 West Valley Boulevard, Suite 101 Alhambra, CA 91803 (Address of principal executive offices) (310) 208-1182 (issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: Common stock, $0.001 par value (Title of Class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes o No x Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No [X] The issuer's revenues for the fiscal year ended December 31, 2006: $13,715,501. As of November 17, 2006, the aggregate market value of the Common Stock held by non-affiliates, approximately 201,527 shares of Common Stock, was approximately $1,027,788 based on an average of the bid and ask prices of approximately $5.10 per share of Common Stock on such date. The number of shares outstanding of the issuer's Common Stock, $.001 par value, as of September 10, 2007 was 2,408,000 shares. Documents Incorporated By Reference: None. Transitional Small Business Disclosure Format (check one): Yes o No x - 2 - TABLE OF CONTENTS TO ANNUAL REPORT ON FORM 10-KSB FOR YEAR ENDED DECEMBER 31, 2006 PART I Page Item 1. Description of Business 4 Item 2. Description of Property 9 Item 3. Legal Proceedings 9 Item 4. Submission of Matters to a Vote of Security Holders 9 PART II Item 5. Market for Registrant's Common Equity and Related Stockholder Matters 10 Item 6. Management's Discussion and Analysis or Plan of Operation 11 Item 7. Financial Statements 27 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 41 Item 8A. Controls and Procedures 41 Item 8B. Other Information 41 PART III Item 9. Directors, Executive Officers, Promoters and Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act 42 Item 10. Executive Compensation 43 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 43 Item 12. Certain Relationships and Related Transactions; Director Independence 44 Item 13. Exhibits 45 Item 14. Principal Accountant Fees and Services 45 Signatures - 3 - Table of Contents CAUTIONARY NOTES REGARDING FORWARD LOOKING INFORMATION Readers of this document and any document incorporated by reference herein, are advised that this document and documents incorporated by reference into this document contain both statements of historical facts and forward looking statements. Forward looking statements are subject to certain risks and uncertainties, which could cause actual results to differ materially for those indicated by the forward-looking statements. Examples of forward looking statements include, but are not limited to (i) projections of revenues, income or loss, earning or loss per share, capital expenditures, dividends, capital structure and other financial items, (ii) statements of the plans and objectives of the Company or its management or Board of Directors, including the introduction of new products, or estimates or predictions of actions by customers, suppliers, competitors or regulatory authorities, (iii) statements of future economic performance, and (iv) statements of assumptions underlying other statements and statements about the Company or its business. This document and any documents incorporated by reference herein also identify important factors which could cause actual results to differ materially from those indicated by forward looking statements. These risks and uncertainties include price competition, the decisions of customers, the actions of competitors, the effects of government regulation, possible delays in the introduction of new products and services, customer acceptance of products and services, the Company's ability to secure debt and/or equity financing on reasonable terms, and other factors which are described herein and/or in documents incorporated by reference herein. The cautionary statements made above and elsewhere by the Company should not be construed as exhaustive or as any admission regarding the adequacy of disclosures made by the Company. Forward looking statements are beyond the ability of the Company to control and in many cases the Company cannot predict what factors would cause results to differ materially from those indicated by the forward looking statements. Unless otherwise required by applicable law, we do not undertake, and we specifically disclaim any obligation, to update any forward looking statements to reflect occurrences, developments, unanticipated events or circumstances after the date of such statement. PART I Item 1. Description of Business. Company History SINO-American Development Corporation, (the "Company", "SOAD", "we", "us" or "our") was originally incorporated in Colorado in 1985 as Gemini Ventures, Inc. The name was changed in 1989 to Solomon Trading Company, Ltd., in 1994 to the Voyageur First, Inc., in 1995 to North American Resorts, Inc., in 2000 to Immulabs Corp. Effective March 28, 2003, as filed with the State of Colorado, the Company changed its name to Xerion EcoSolutions Group Inc. and was engaged in the business of developing gold extraction technology for the mining industry until it became inactive in 2004. In October of 2005, the Company entered into a stock exchange agreement (the “Exchange Agreement”) with Town House Land Limited, a Hong Kong limited liability company ("Town House"), whereby the Company issued stock equal to 98.75% in its ownership to the equity owners of Town House in exchange for 100% of the ownership interest in Town House. This transaction was treated as a recapitalization of Town House for financial reporting purposes. On May 31, 2006, the shareholders elected to reincorporate the Company from the state of Colorado to the state of Nevada and to change the name to SINO-American Development Corporation. The - 4 - Table of Contents Company also approved a one-for-eight reverse stock split which reduced the number of shares outstanding from 227,321,840 to 28,415,230. Town House (formerly: Hong Kong Window of the World Apparel Co., Limited) was incorporated in Hong Kong, as a private limited liability company on August 13, 2001 with an authorized capital of $64,103 (HK$500,000) divided into 500,000 ordinary shares of par value $0.12 (HK$1.00) each. Town House changed to its present name on August 13, 2003. On August 15, 2003, Town House acquired 97% of the outstanding registered capital of Wuhan Town House Land Limited, a limited liability company incorporated in the People’s Republic of China ("Wuhan Town House"). Terms of the transaction call for Town House to pay $1,602,564 in cash plus the contribution of an additional $5,857,488 in share capital in Town House as consideration for the acquisition of the 97% interest in Wuhan Town House's registered capital. For financial reporting purposes, Wuhan Town House was considered to be the acquiring entity and the additional cash consideration paid was treated as a distribution to members. Town House had no operations prior to this reverse acquisition and there was substantially no change in ownership from that of Wuhan Town House as a result of this transaction. During 2004, Wuhan Town House incorporated two wholly-owned subsidiaries in the United States in order to acquire and develop real properties in the southwest regions of the country: Town House Land (Miami) Corporation, a Florida corporation ("Miami Town House"), and Town House Land (USA) Inc., a California corporation ("USA Town House"). Recent Development Reverse Stock Split On December 5, 2006, our Board of Directors and the majority holders of the Company’s capital stock jointly adopted and approved resolutions by written consent to amend our Articles of Incorporation to effectuate a one-for-seventeen reverse stock split of the common stock of the Company (the “Reverse Split”). The Reverse Split became effective on January 12, 2007, after the filing of the Certificate of Amendment to the Articles of Incorporation on January 11, 2007. The Reverse Split reduced the number of shares outstanding from approximately 40,936,000 to 2,408,000. Stock Purchase Agreement and Change of Control As discussed more fully in the Form 8-K Current Report filed with the SEC on December 16, 2006 and in the Form 8-K/A Current Report filed with the SEC on December 19, 2006, the Company entered into a Stock Purchase Agreement (the “Stock Purchase Agreement”) on December 11, 2006, with twenty-two accredited investors (collectively, the “Buyers”) pursuant to which we issued 12,505,000 shares of the Company’s common stock, par value $0.001, in consideration for an aggregate of $12,505 in cash (the “Stock Purchase”). Additionally on December 11, 2006, the Buyers directly acquired (the “Stock Acquisition”) from the following stockholders all of their shares of our common stock: Mr. Fang Zhong, a current director and our President, Chief Executive Officer, ChiefFinancial Officer, and Treasurer at the time of the Stock Acquisition; Ms. Hu Min, a current director and our Secretary at the time of the Stock Acquisition; Mr. Fang Wei Jun, a current director of the Company; and Mr. Fang Zhong in his capacity as legal representative ofFang Hui. The Stock Purchase Agreement and the Stock Acquisition effectuated a change in control of the Company, and in connection therewith, Mr.Fang Zhong resigned as our President, Chief Executive Officer, ChiefFinancial Officer, and Treasurer, and Ms. Hu Min resigned as our Secretary, both effective December 11, 2006. In their places, Mr. Silas Phillips was appointed as our President, Chief Executive Officer, ChiefFinancial Officer, and Treasurer, effective December 11, 2006. Spin-Off of Town House Land Limited Pursuant to the Stock Purchase Agreement, we agreed that, after the closing of the Stock Purchase and the Stock Acquisition, all current assets of the Company would be transferred to Town House, and all - 5 - Table of Contents of the Company’s liabilities to be assumed by Town House. Thereafter, immediately after the closing of any future transaction whereby the Company acquires control and ownership of another company, the Company would transfer all of the shares of Town House held by the Company to a trust (the “Trust”), the beneficiaries of which would be the stockholders of the Company immediately prior to the December 11, 2006 Stock Purchase, thereby effectuating a spin-off of the Company’s wholly-owned Hong Kong subsidiary, Town House (“Spin-Off”). Following the Spin-Off, the stockholders of the Company will continue to hold shares of our Company, the beneficiaries of the Spin-Off Trust will receive, pro rata, shares of Town House, and Town House (and its subsidiaries) shall no longer be a subsidiary of the Company. Thereafter, Town House (and its business) shall continue as a privately held company in Hong Kong. A more complete description of the Spin-Off will be provided in an information statement to be delivered to our stockholders, which shall include further details including reasons for the Spin-Off. As of the date of this report, the Spin-Off has not been effectuated, although the management anticipates doing so in the near future. Company Organization and Descriptions of Our Subsidiaries At December 31, 2006, Town House held 97% of the registered capital of Wuhan Town House, which directly held 100% of the equity in Miami Town House and 100% of the equity in USA Town House as follows: Wuhan Town House: Wuhan Town House (formerly: Wuhan Pacific Real Estate Development Company Limited) was registered as a formal third level property Company in Hubei Province, in the People's Republic of China as a limited liability company (in which investors' potential losses are limited to their capital contributions) on December 18, 1995 with a registered capital of $1,207,729 (Rmb. 10,000,000) and a defined period of existence of 14 years to December 18, 2009. To meet the qualifications of third level property company, the company must (1) have registered capital of Rmb.10,000,000, (2) have engineering and staff of not less that 12 people, (3) should have completed at least 50,000 square meters of accumulated development area, and (4) have a 100% passing rate in construction quality and 10% ranked as excellent. Wuhan Town House was registered as a Sino Foreign Joint Investment Enterprise on October 10, 2003, and changed its from Wuhan Pacific Real Estate Development Company Limited changed its name to Wuhan Town House Land Limited on February 20, 2004. Subsequent recapitalizations during 2000 increased Wuhan Town House's registered capital to $6,038,647 and changed its classification to a second level property company. To meet the qualifications of a second level property company, the company must (1) have registered capital of Rmb. 40,000,000, (2) have engineering and management staff of not less than 24 people, (3) should have completed 150,000 square meters of accumulated areas completed within three years, (4) 100% pass rate in construction quality with 10% ranked as excellent, and (5) at least three years experience in property development. On August 15, 2003, Wuhan Town House entered into a reverse merger agreement with Town House. Wuhan Town House is one of the first privately owned property development companies in Wuhan City in China and is one of the largest property developers in Wuhan City, based on a list of top 100 property development enterprises in Wuhan City in terms of gross floor area ("GFA"), published by the Wuhan Statistics Bureau and the Development Research Center. It is engaged principally in the development and sale of high quality commercial and private residential properties catering to the middle-class residential property market in Wuhan City and in the City of Yi Chang. In August 2003, Town House acquired 97% of Wuhan Town House. Substantially all of the assets and operations of Town House in China are conducted through Wuhan Town House. Miami Town House: Miami Town House is a Florida corporation incorporated in November 2004 by the Company as a wholly owned subsidiary to acquire undeveloped land for the purpose of real estate developments of residential homes in Nevada and California. - 6 - Table of Contents USA Town House: USA Town House is a California corporation incorporated in March 2004 by the Company as a wholly owned subsidiary to acquire undeveloped land for the purpose of real estate developments of residential homes in the City of Fontana, California. SOAD, Town House, Wuhan Town House, Miami Town House and USA Town House are hereinafter collectively referred to as the "Company". Property Development The Company's principal activity is the development and sale of commercial and residential real estate. The Company's principal operations through December 31, 2006 were located in the People's Republic of China ("PRC"); however, the Company held substantial real estate holdings in the United States which it plans to develop in the near future. For the fiscal year ended December 31, 2006, the Company primarily engaged in the development and sales of luxury apartment buildings and mixed use buildings in the City of Wuhan and in the City of Yi Chang in China. The apartments are targeted for different segments within the mass residential property market, including young “white collar” employees, middle to senior managers in enterprises, entrepreneurs and families with young children. These upwardly mobile people represent the emerging middle class and are a growing source of demand in the mass residential property market. Certain properties developed by the Company are mixed-use properties that also include retail and commercial floors on the lower levels of the buildings. The Company has equity interests in eight property development projects in central China and has obtained land use rights certificates in respect of each of these eight property development projects. Information Concerning Wuhan City Wuhan City, located in inland China, has played an important role of connecting the east with the west, the south with the north in China. Wuhan City, with an urban population of approximately 8 million, ranks as the sixth city among the top 25 cities in China with favorable development potential. In 2001, the GDP of the city reached 134.8 billion Yuan (US$16.2 billion), or 12% higher than 2000; and the annual income of citizens of Wuhan City was 7,304 Yuan, or an increase of 8% over 2000. Located at the middle reaches of the Yangtze River, Wuhan is a thoroughfare to nine provinces in China. The Beijing-Guangzhou Railway and the Yangtze River intersect in Wuhan City. The Beijing-Kowloon Railway and Wuhan-Guangzhou Railway also connect in the city. The Beijing-Zhuhai and Shanghai-Chengdu super highway also cross at Wuhan City. In addition, a high-speed railway along the Yangtze River is in the process of being constructed. These high-speed road, railway and river transportation methods make Wuhan a transportation hub. Wuhan is the largest logistics and commercial enter in inland China. Commodities can easily be transported to 5 provinces around Wuhan, such as Hunan, Jiangxi, Anhui, Henan and Sichuan, which have a combined population of nearly 400 million. There are presently more than 10,000 commercial organizations, 105,000 business branches, and 8 department stores in Wuhan City. As an important industrial base in China, Wuhan City has a very solid foundation in either high-tech industry or traditional manufacturing. Along the 88 kilometer ring of the city, a series of industrial zones have been established, such as China Optical Valley, Sino-Citroen Automobile City, Taiwan Business Zone and Yangluo Development Zone. With 33 different sectors and more than 30,000 industrial enterprises, Wuhan City has businesses encompassing all industries, including iron and steel, automobile, machinery, petrochemical, optical telecom, Chinese and western medicine, biology engineering, textile, garment, food industry, etc. Wuhan City is a technology research and education center, with its research and education capacity ranked third in the country, behind Beijing and Shanghai. There are 35 universities in the city, serving approximately 300,000 students. There are 736 science research institutes and 10 national labs in Wuhan City. In recent years, Wuhan Municipal Government has focused on policies favoring an open business environment and environmental renovation, and the investment environment of Wuhan City has been continuously improved. A series of important infrastructure projects have been finished, such as Wuhan International Airport, Airport Super Highway, No. 1 Yangtze River Bridge, No. 3 Yangtze River Bridge, an extensive telephone system, a water plant, a power plant and a waste water treatment plant. Market The principal market of the Company for its real estate development activities has been in the City of Wuhan and in the City of Yi Chang in China. The City of Wuhan is an ancient city and is the capital of Hubei Province in central China. Wuhan is the sixth largest city in China with a population of approximately 8,000,000. Wuhan is an important transportation center on the Jianhan Plain, sitting at the confluence of the Yangtze River, the Hanjiang River, and its longest branch - the Hansui River. The City of Wuhan is comprised of three cities: Hanyang, Wuchang and Hankou. Because of the significant economic growth and development of central China, the City of Wuhan has experienced increasing demand for luxury residential properties and for retail and commercial space. The concept of mixed use buildings with retail and commercial space on the street level and the lowest floors with luxury apartment units on the higher floors has become increasingly popular in China. As a result, recent building activity of Town House has been designed with the mixed use concept as principal objective. The Company is in competition with other real estate development companies in the City of Wuhan, some of which are larger and have greater financial resources than the Company. - 7 - Table of Contents Project Financing As of December 31, 2006, the real estate projects of the Company had been financed primarily by secured bank loans and by loans from Mr. Fang Zhong, a current director and our former President, Chief Executive Officer, Chief Financial Officer and Treasurer. Property Development Activities in China During the three year period ended December 31, 2006, Wuhan Town House designed, constructed and developed the following residential apartment and retail/commercial properties in the City of Wuhan in China: Name Property Type (1) Gutian Apartments Residential Apartments (2) Garden of Eden Residential Apartment (3) General Gardens Phase I Residential Apartments Phase II Residential Apartments (4) Diamond Mansion Commercial and Residential Apartments (5) Pacific Shopping Mall Commercial (6) Wuhan Town House Plaza Residential Apartments (7) Yi Chang Town House Plaza Commercial and Residential Apartments 1.Gutian Apartments. The Gutian Apartments consists of 112 apartment units ranging from 1,435 square feet to 2,037 square feet. The Gutian Apartments are located close to a retail and commercial area in the City of Wuhan. 2.
